NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

EDWARD D. NYE,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-4061
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; Frederick R. Hardt,
Judge.



PER CURIAM.

             Affirmed.




NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.